Citation Nr: 0918120	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-30 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, 
claimed as secondary to service-connected bilateral hearing 
loss and tinnitus.  

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss. 


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1986 to July 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 rating decision in which the RO in New 
York, New York, inter alia, granted service connection for 
bilateral sensorineural hearing loss and assigned an initial 
rating of 0 percent, effective October 23, 2002.  In January 
2004, the Veteran's representative at the time filed a notice 
of disagreement (NOD) with the assigned disability rating.  A 
statement of the case (SOC) was issued in November 2006 and 
resent in August 2007 (the SOC recognized the January 2004 
NOD, even though the claim had been erroneously treated as a 
new claim for increase), and an October 2007 statement from 
the Veteran was accepted as a substantive appeal in lieu of a 
VA Form 9.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

This appeal also arises from an October 2008 rating decision 
in which the RO in Buffalo, New York, continued the denial of 
service connection for an anxiety disorder secondary to 
service-connected bilateral hearing loss (the claim was 
originally denied in a June 2008 rating decision; the Veteran 
was then afforded a VA examination and the October 2008 
rating decision was issued).  In October 2008, the Veteran 
filed an NOD.  An SOC was issued in November 2008, and a 
November 2008 statement from the Veteran was accepted as a 
substantive appeal (days after the statement was received, a 
VA Form 9, Appeal to the Board of Veterans' Appeals was also 
received).

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Buffalo, New 
York, which has certified the case for appellate review.  

The Board notes that, while the Veteran previously was 
represented by the New Jersey Department of Military and 
Veterans Affairs, in March 2008, prior to certification of 
the appeal to the Board, the Veteran revoked her 
representative's power of attorney and stated that she did 
not wish to obtain another representative.  As such, the 
Board recognizes that the Veteran is now proceeding pro se in 
this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  While the Veteran has reported having anxiety, and the 
medical evidence shows provisional and rule out assessments 
of anxiety disorder; a VA examiner specifically found that 
the Veteran did not meet the diagnostic criteria for a 
diagnosis of anxiety disorder.

3.  Since October 23, 2002, the effective date of the grant 
of service connection, audiometric testing reveals no worse 
than Level II hearing in the left ear and Level I hearing in 
the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder, 
claimed as secondary to service-connected bilateral hearing 
loss and tinnitus, are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 4.125(a) (2008).

2.  The criteria for an initial, compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Considering the claim for service connection on a secondary 
basis, in a December 2007 pre-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for secondary service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The June 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the December 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

Considering the claim for a compensable initial rating, 
following the grant of service connection for bilateral 
hearing loss, and the Veteran's initial disagreement with the 
initial rating assigned, the December 2007 post-rating letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The criteria for all 
higher ratings for bilateral hearing loss were set forth in 
the November 2006 SOC and a June 2008 letter.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the November 2008 supplemental 
SOC (SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of May 2003, July 2005, 
January 2008, August 2008 VA examinations.  Also of record 
and considered in connection with the appeal are the various 
statements provided by the Veteran and her (former) 
representative, on her behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board has considered the Veteran's assertions, made in 
the October 2008 NOD and a November 2008 statement, that her 
August 2008 VA examination was inadequate in that she felt 
the doctor did not encourage any information from her, ask 
her to elaborate, or attempt to get her to open up.  The 
Board, however, finds that the report of the August 2008 VA 
examination is adequate for rating purposes, as it addresses 
the Veteran's relevant history, assertions, and mental status 
(on examination) and provides sufficient medical evidence for 
VA to make a decision on the claim on appeal.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not have an anxiety disorder.  

The Veteran asserts that her hearing is decreasing, which 
increases the anxiety that she feels while conversing on a 
daily basis.  She also contends her hearing aids make her 
self conscious.  

During a January 2008 VA primary care appointment, the 
Veteran complained of anxiety related to her hearing loss 
since she does not want people to know about her problem.  
The assessment at that time included anxiety, and a mental 
health consultation for anxiety was ordered.

The Veteran was seen for a VA mental health consultation in 
March 2008, by Dr. MB, PsyD.  During that appointment, the 
Veteran complained of anxiousness and self-consciousness over 
her hearing loss.  She noted she was withdrawing more, not 
going out on weekends, not putting herself in positions to be 
relied upon and refrained from putting in for promotions due 
to her perceived limitations.  On mental status examination, 
the Veteran's mood was anxious, affect bright, speech clear, 
and thoughts logical/organized.  She did not report or 
exhibit overt signs of suicidal ideation, homicidal ideation, 
or psychosis.  Eye contact was good, judgment intact, and 
insight appeared average.  The Veteran expressed self-
consciousness during the evaluation.  The provisional 
diagnosis was anxiety disorder, not otherwise specified 
(NOS).  

The Veteran was seen again by Dr. MB later in March 2008.  At 
that time, the assessment was R/O (rule out) social anxiety 
disorder.  

The Veteran was afforded a VA mental disorders evaluation in 
August 2008.  During that evaluation, the Veteran stated that 
she finds herself reluctant, at times, to ask people to 
repeat themselves when she has not heard what they are 
saying.  She also expressed that she withdraws from others 
from social situations out of embarrassment because of her 
hearing loss.  She stated that there are times when people 
react to her difficulty hearing them by making a joke about 
it and that she then feels self-conscious.  According to the 
examiner, the Veteran did not report any symptoms that were 
consistent with an anxiety disorder diagnosis.  A mental 
status examination was performed.  

The examiner entered no Axis I diagnosis and noted that the 
Veteran did not meet the criteria for the diagnosis of an 
anxiety disorder.  He explained that the Veteran does show 
some mild problems with adjusting to her hearing loss, but 
that these difficulties appear to be the normal response to 
the loss of her hearing and she does not meet the criteria 
for a diagnosis of adjustment disorder at this time.   

The competent medical evidence does not show that the Veteran 
has ever met the diagnostic criteria for a diagnosis of 
anxiety disorder.  While anxiety was assessed in January 
2008, this is a symptom, and not a diagnosis (anxiety 
disorder would be a diagnosis).  The Board recognizes that 
Dr. MB entered a provisional diagnosis of anxiety disorder, 
NOS.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a provisional diagnosis is 
entered when there is a strong presumption that the full 
criteria will ultimately be met for a disorder, but not 
enough information is available to make a firm diagnosis.  At 
a subsequent appointment, Dr. MB changed his assessment to 
R/O social anxiety disorder.  A rule out assessment does not 
constitute a diagnosis of the underlying condition.  
Moreover, a VA examiner specifically opined that the Veteran 
did not meet the criteria for a diagnosis of anxiety 
disorder. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence establishes that the Veteran does 
not have the claimed disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection on any basis.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, the claim for 
service connection for anxiety disorder must be denied, 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on whether the Veteran has anxiety disorder (a medical 
diagnosis) that is related to a service-connected disability 
(medical nexus).  Matters of diagnosis and etiology are 
within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is not shown to be other than a layperson without the 
appropriate medical training and expertise, she is not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for anxiety disorder, as secondary to 
service-connected bilateral hearing loss and tinnitus, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2008).  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial 
compensable rating for the Veteran's bilateral hearing loss 
is not warranted at any time since the October 23, 2002, 
effective date of the grant of service connection. 

During an April 2003 VA audiological evaluation, the Veteran 
reported difficulty communicating in group situations and in 
the presence of background noise.  On audiological testing, 
pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
15
45
45
45
LEFT
15
45
50
60

Pure tone threshold averages were 37 decibels (dB) in the 
right ear and 42 dB in the left ear.  Speech discrimination 
scores were 96 percent bilaterally.  The audiologist found 
that, as for the right ear, the Veteran had normal hearing 
through 1000 Hertz (Hz), sloping from a mild to moderate 
sensorineural hearing loss thereafter.  The assessment for 
the left ear was normal hearing through 1000 Hz, sloping from 
moderate to moderately severe sensorineural hearing loss 
thereafter.  

After an April 2005 VA audiology initial evaluation, it was 
noted that the Veteran's right ear had hearing within normal 
limits from 250 to 500 Hz, sloping from mild to moderate 
hearing loss from 1000 to 8000 Hz and that the left ear had 
hearing within normal limits from 250 to 1000 Hz, sloping 
from mild to moderate hearing loss from 2000 to 8000 Hz.  The 
assessment was stable asymmetrical moderate high frequency 
sensorineural hearing loss with excellent speech recognition 
scores and normal immittance, both ears.   

On VA audiological testing in July 2005, pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
35
40
45
50
LEFT
15
45
50
60

Pure tone threshold averages were 43 dB in the right ear and 
43 dB in the left ear.  Speech discrimination scores were 94 
percent, bilaterally.  The audiologist found that, as for the 
right ear, the Veteran had normal hearing at 500 Hz and mild 
to moderate sensorineural hearing loss from 1000 through 4000 
Hz.  The assessment for the left ear was normal hearing from 
500 through 1000 Hz, with mild to moderately severe 
sensorineural hearing loss from 1500 through 4000 Hz.  

During a January 2008 VA audiological evaluation, the Veteran 
reported her situation of greatest difficulty was that her 
hearing loss reduces effective communication with family, 
friends and coworkers.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
35
45
55
65
LEFT
15
50
60
65

Pure tone threshold averages were 50 dB in the right ear and 
47.5 dB in the left ear.  Speech discrimination scores were 
92 percent in the right ear and 90 percent in the left ear.  
The audiologist found that, as for the right ear, the Veteran 
had normal to moderately severe sensorineural hearing loss.  
The assessment for the left ear was normal to moderately 
severe sensorineural hearing loss.

The Board notes that the January 2008 audiometry results 
reflect the greatest amount of hearing loss.  Applying the 
method for evaluating hearing loss to the results of the 
January 2008 audiological evaluation, the audiometric testing 
revealed Level I hearing in the right ear and Level II 
hearing in the left ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table 
VII corresponds to a noncompensable rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Because these results do not 
reveal an exceptional pattern of hearing loss in either ear, 
Table VIA is not for application.  38 C.F.R. § 4.86(a).  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155;  38 C.F.R. 
§ 4.1.

As a final point, the Board recognizes that in the 
audiological evaluation reports of record, the audiologists 
did not discuss the functional effects of the Veteran's 
bilateral hearing loss.  While such factors would be relevant 
to a claim for a higher rating on an extra-schedular basis 
(see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor her representative have asserted the 
Veteran's entitlement to an extra-schedular rating for 
bilateral loss, and such is not otherwise raised by the 
evidence of record.  See Colayong v. West, 12 Vet. App. 524, 
536 (1999).  Hence, the absence of findings as to functional 
effects does not render the audiological evaluation reports 
inadequate for rating purposes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's bilateral hearing 
loss, pursuant to Fenderson, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, given the mechanical method of 
deriving schedular ratings for hearing loss, that doctrine is 
not for application in this appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54-56. 


ORDER

Service connection for anxiety disorder is denied.

An initial, compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


